DETAILED ACTION
1.	This final Office action is in response to the applicant’s 10/28/2021 amendment and Remarks. In the amendment, claim 34 has been added, claims 1, 6, 12-14, and 29-31 have been amended, and claims 15-28 and 32 have been cancelled. Therefore, original claims 1-6, and new claims 12-14, 29-31, 33-34 are currently pending.

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9,519,558 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response to Arguments
Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
4.	In the last Office action, claims 1-6 were rejected under 35 USC 112 second paragraph. The examiner indicated that, it is not known how the multimedia device can display “tone”. Claim 1 was rejected for the reason that the “user equipment” was not related to other devices in the claim, namely control device and the multimedia device. In his response, Applicant amended claims 1 and 6 to recite, the multimedia device “plays” the identification identifier. Applicant also amended claim 1 replacing “a user equipment” with “the control device.” The rejection of claims 1-6, under 35 U.S.C. § 112 Second Paragraph with respect to these issues are withdrawn, in view of applicant amendment to the claims. However, claim 12-14, and dependent 29-31, 33-34 are rejected under 35 USC 112 second paragraph for other reasons provided infra in this Office action.  
 
Claim Rejection under 35 U.S.C. § 112 First Paragraph and 35 § U.S.C.  251(New Matter)
5.	In the last Office action, claims 1-6, 12-14 and 29-33 were rejected under 35 U.S.C. § 112 first paragraph for failing to comply with the written description requirement, because it was determined that the specification does not describe how a multimedia device can display and image of a “preset music with preset frequency”. Claims 1 and 6 are amended to recite, the multimedia device “plays” the identification identifier. With respect to claim 12, the claim is     amended to add, “associating, by the mobile device, the device description information with the appearance image of the multimedia device.” The rejection of claims 1-6, 12-14 and 29-33 under 35 U.S.C. § 112 First Paragraph and 35 § U.S.C. 251 (New Matter) are withdrawn, in view of applicant amendment to those claims. However, claim 34 is rejected under 35 USC 112 second infra in this Office action.  
  
Impermissible Recapture 
6.	In the first non-final Office action mailed on 04/08/2020, claims 12-28 were rejected under 35 USC 251 as being recapture of the broadened claimed subject matter surrendered in the application for the patent upon which the reissue is based. The reason for the recapture was that the patented claim 1 was broadened by eliminating the process of “generating the identification identifier of a multimedia device,” while the limitation “wherein the multimedia device is an audio device” was kept. These two limitations were added as amendment during the prosecution of the original application 14/847,413 that matured into the ‘558 patent. 
	Applicant argued about this rejection, in his remarks of 07/01/2020, however the examiner did not find Applicant arguments persuasive and the same rejection maintained in the final rejection mailed on 08/31/2020. During the Interview conducted on 11/16/2020, Applicant
argued that, eliminating the process of “generating the identification identifier of a multimedia device,” is an alternative embodiment (Embodiment 3, as shown in Fig. 5) of the invention, and the appearance image is obtained according to the device description information without generating the identification identifier. The Applicant explained that this information is obtained through the Network and is supported in the specification. The examiner suggested that if Applicant provide support for this embodiment of the invention in his next response, the issue of impermissible recapture will be moot and the rejection of claims under 35 USC 251 will be withdrawn.

“In this reissue application, applicant seeks to broaden the patented claim 1 by eliminating the process of “generating the identification identifier of a multimedia device.” According to an alternative embodiment of the invention (Embodiment 3, as shown in FIG. 5 and described in column 13, line 29 to column 15, line 45 of U.S. Patent No. 9,519,558), a mobile device (the control device in original patent) obtains an appearance image of a multimedia device according to the device description information of the multimedia device, thereby identifying the multimedia device. In this embodiment, there is no additional step of generating an identification identifier. As presented in the description of the Embodiment 3, a complete process of identifying a multimedia device relies on an association relationship between the device description information and the appearance image of the multimedia device” (Id., Remarks dated 11/29/2020, pp. 7-8

 	Applicant further argued that,
“During the prosecution of U.S. Patent No. 9,519,558, claim 1 was amended to add further limitations of “wherein the multimedia device is an audio device” and “wherein the identification identifier is at least one of preset music and a sound with a preset frequency”. Applicant believes that these two limitations are separate surrender subject matter. In the reissue new claim 12, the limitation of “wherein the multimedia device is an audio device” is kept, and the limitation of “wherein the identification identifier is at least one of preset music and a sound with a preset frequency” is eliminated. The reason for the elimination is that the limitation is associated with “generating the identification identifier” and is thus no longer applicable. In fact, the currently claimed embodiment is an “overlooked aspect” of the invention and has never been claimed.”  

Id., at p. 8

	In the non final Office action mailed on 07/23/2021 the examiner in response to the new amendment, indicated that there is no single embodiment for the new claim 12 in the specification, and for that reason, claims 12-14 and 29-33 are rejected under 35 U.S.C. § 112 first paragraph, and rejected under 35 U.S.C. § 251 (New Matter). It was indicated that the examiner could not determine the issue of impermissible recapture with respect to the new 
Applicant on 10/28/2021 filed an amended to the new claims to overcome the 112 first and new matter rejection of claim 12. The examiner agrees that the amendment to the claim 12 is directed to an overlooked aspect of the invention, which was not claimed before. Because, the new claim 12 is directed to Embodiment 3, shown in Fig. 5, and as noted by Applicant in his Remarks of 11/29/2020, the claim is directed to a mobile device (the control device in original patent) that obtains an appearance image of a multimedia device according to the device description information of the multimedia device, thereby identifying the multimedia device.  
However, the examiner does not agree that embodiment of claim 34 is directed to overlooked aspect of the invention. Note that by default, dependent claim 34 include all the limitations of claim 12. As set forth infra in this Office action, there is no single embodiment for claim 34 in the specification, and for that reason, claim 34 is rejected under 35 U.S.C. § 112 first paragraph, and rejected under 35 U.S.C. § 251 (New Matter) and for that reason, the examiner cannot determine the issue of impermissible recapture with respect to this claim at this time. The examiner will reevaluate this issue once the Applicant overcome the 112 first paragraph rejections.    
     
Claim Rejections under 35 USC 103 -Obviousness
7.	With respect to the rejection of claims as being obvious, Applicant contends that Brown in view of Lim, and further in view of Haughawout, does not teach the limitation in claim 12 related to “obtaining by the mobile phone, an appearance image of the multimedia device from a network device according to the device description information; and associating, by the mobile device, the device description information with the appearance image of the multimedia device.” (Remarks at pp. 7-8) Applicant in specific argues that Brown’s, graphical representation appears to be a mere representation of an accessory device identifier of the accessory device, but not “an appearance image of a multimedia device, as in claim 12.” [Emphasis in original] Id. It appears that Applicant is arguing that in mapping claim elements against Brown, image of an “accessory device identifier” is not, or cannot be image of a “multimedia device” However, Brown invention is related to a method of identifying an accessory device (interpreted as multimedia device in the claim) and associating the accessory device with a client device (interpreted as control device or mobile device). See Abstract, see also Brown at [0029] explaining, “[A]n accessory device identifier is associated with the accessory device 210 to uniquely identify and/or access the accessory device 210.” Brown also explaining that the client device 110 is in communication with the accessory device 210 (multimedia device), and the result of this communication is the identification of the accessory device (multimedia device). As such, Brown invention is directed to a system and method for identifying a multimedia device. However, he fails to teach, “obtaining by the mobile phone, an appearance image of the multimedia device from a network device according to the device description information.” Haughawout is used to show this limitation. As such, Applicant is attacking the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that, "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (MPEP 2145) 

	Examiner; respectfully disagrees with the Applicant’s contention. Haughawout is related to a controlling device (such as a remote control, Id., at 1:8-20) to enable the universal controlling device to communicate commands to a plurality of target appliances (which could be multimedia devices in the claim). (Id., at 4:34-45) In Haughawout an image of the appliance may be uploaded to system 204 (Id., 5:27-33, and 6:5-9) and may be provided to an image recognition system (as part of the computer system 204) having database of images (element 206) (Id., 2:38-46) The image is matched by cross referencing to an identifier (See Haughawout claim 1) and then prepare the configuration data for appliance that have been crossed referenced to the image for downloading to the controlling device. However, downloading configuration data from the network does not negate uploading the image of an appliance from network to system 204 (which is similar to the mobile device of Brown). If applicant is arguing that in Haughawout, the image data is not downloaded to the control device 100, the examiner notes that, uploading the image of an appliance to system 204 according to an identifier is obvious as thought by Haughawout. Brown can be modified to incorporate method of downloading the image of an appliance suggested by Haughawout. A person having ordinary skill in the art (PHOSITA) 

	With respect to Lim, Applicant argues that the Lim fails to tech the same limitation argued, above. However, it appears that, Applicant is attacking the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that, "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (MPEP 2145) In the present situation, Lim is used for the teaching of a separate limitation, such as, “detecting, by the mobile phone, a user operation on a user interface of the mobile phone; … and the multimedia device.”
Applicant further argues that the combination of the references does not disclose or suggest, “associating, by the mobile device, the device description information with the appearance image of the multimedia device,” as recited in claim 12. The examiner respectfully disagrees with Applicant’s argument. As set forth in the rejection of claims, Haughawout teaches that there is an association relationship between the image and multimedia information in a Id., Haughawout at, 2:33-38, 8:45-54)  This issue was addressed in the rejection of claims in the last Office action. (Id., at p. 16) 
    
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	New claims 12-14, and dependent 29-31, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites, “associating, by the mobile device, the device description information with appearance image of the multimedia device.” In its previous limitation, the claim recite, “obtaining, by the mobile device, an appearance image of the multimedia device from the network device according to the device description information.” [Emphasis added]. This limitation is vague, as it is unclear what the association is meant to be. Because, through association of the device description, the appearance image is obtained. In other words, how an image of certain device can be obtained if it is not associated with the description information of that device.    
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 34 is rejected because, there is no single embodiment to support claim 34. Applicant in his Remarks submitted on 11/29/2020, with respect to the support for claim 12, points to the Embodiment 3 as shown in Fig. 5 and described  in column 13 line 29 to column 15, line 45 of the ‘558 patent (Remarks at  pp. 7-8). However, new claim 34 (added in the last amendment) was not present in that amendment. Applicant argued that the embodiment of claim 12 is an “overlooked aspect” of the invention and has never been claimed. (Remarks, dated 11/29/2020, p. 8). Examiner notes that the Embodiment 3, shown in Fig 5, does not include generating module, rather the generating module is part of Embodiment 1 shown in Fig. 6. (See 
Claim Rejections - 35 USC 251 (New Matter)
12.	Claim 34 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 U.S.C. § 112, 1st paragraph analysis, supra). 

Claim Rejections – 35 USC § 103
13.	 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 12-14, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No., 2013/0103847 (“Brown”)), in view of U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”).
Claim 12
Brown teaches, [A] method for identifying a multimedia device, comprising: (See Brown Abs., and [0023], see also [0029] teaching, “[A]n accessory device identifier is associated with the accessory device 210 to uniquely identify and/or access the accessory device 210.”)
obtaining, by a mobile phone, device description information of the multimedia device; (Id., at [0015], The client device determines the accessory device identifier and, the message also includes additional data describing the accessory device, such as a type associated with the accessory device, metadata describing the accessory device or other attributes of the accessory device. As to the mobile device limitation, see the [0020] and the exemplary discussion of the client device 110 being a tablet computer or a smartphone).
 Brown teaches that, “[T]he output device 350 comprises one or more devices that convey data or information to a user of the client device 110. For example, the output device 350 includes one or more speakers or headphones for presenting audio data to a user.” [0040]  

obtaining, by the mobile phone, an appearance image of the multimedia device from a network device according to the device description information; Id
	While Brown teaches, at [0015], teaches that “A client device (mobile device) associated with an account includes an image capture device configured to capture the graphical representation of the accessory device (multimedia device) identifier from the accessory device,”) he fails to teach that the appearance image of the multimedia device is from a network device. Haughawout however, in the same filed of endeavor discloses a controlling device, that uses an image that is intended to be used to identify one or more appliance (multimedia device) (Id., at 2:27-32)  Haughawout describes that, “[T]o provide the image to the system 204, the image  may be uploaded from the external 202 or internal 320 image capture device directly to the system 204 via a network, such as the Internet or PSTN, and/or may be uploaded to the system 204 via an intermediate computer 208 which, in turn, is in communication with the system 204 via a network, such as the Internet or PSTN.” (Id., 5:27-33) Id., at 5:37-42)

	It would have been obvious for a PHOSITA at the time the invention was made to combine device identification method of Brown to the graphical representation (image) of the appliance (multimedia device) from a network to the controlling device or a mobile device (such as the client device in Brown) as taught by Haughawout, for the reason that a skilled artisan would have recognized that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Haughawout teaches that an image of the appliance may be uploaded to system 204 (Id., 5:27-33, and 6:5-9) The image is matched by cross referencing to an identifier (See Haughawout claim 1) A PHOSITA) would be motivated to modify Brown with the graphical representation (image) of the appliance (multimedia device) from a network to the controlling device or a mobile device (such as the client device in Brown) as taught by Haughawout, for the reason that
the client device of Brown has an image capture device to capture the graphical representation of the accessory device (i.e., multimedia device) and by doing this modification; the image can be obtained from network as suggested by Haughawout. A PHOSITA would have been motivated to do this modification, for the reason that, in the event that the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device from the Network and improve the efficiency of the system and avoiding gridlock.
associating, by the mobile device, the device description information with the appearance image of the multimedia device. 
As set forth above this limitation is considered indefinite under 35 USC 112 second paragraph however for completeness, the examiner addresses this limitation.
Brown teaches that each accessory devices in 210 is uniquely identified by an identifier. Haughawout teaches that in acquiring the image from network, the image of the appliance is associated with the description information of the appliance. See, Haughawout teaches that there is an association relationship between the image and multimedia information in a database of and in certain situation, an image recognition system may be used, to perform this association. Such association could include Brand Name Model Number. (Id., Haughawout at, 2:33-38, 8:45-54)  Therefore, it would have been obvious for a PHOSITA to associate by the mobile device of Brown a device description identifier with the appearance image from Network as taught by  Haughawout, to be able to uniquely identify the images acquired from the network and by doing this correctly identify and associate the image with the accessory devices of Brown. A person of 


 	Claim 13
The method according to claim 12, further comprising:
storing, by the mobile device, a relationship between the appearance image of the multimedia device and the device description information. Haughawout teaches database 206, which is used to store the relationship between the reference images cross-referenced to configuration description information of the appliances. (See, Haughawout claim 9) 
It would have been obvious for a PHOSITA to store a relationship between the appearance image of the multimedia device and the device description information for the reason to have a database of the image of appliances and their description to avoid acquiring image data from network when an appliance is to be identified in the future, and by doing this improve efficiency.

Claim 14
The modified Brown teaches, the method according to claim 12, wherein the device description information comprises a general attribute of the multimedia device. See Brown at, [0107], teaches that the brief information of the first device, includes address, state, and identification information. As stated in the rejection of claim 13, Haughawout also teaches an association between the device description and the appearance image. See Haughawout teaches Id., Haughawout at, 8:45-54).
Claim 34
The method according to claim 12, wherein associating the device description information with the appearance image of the multimedia device comprises:
associating the device description information with the appearance image of the multimedia device to generate an association relationship. 
Brown teaches this limitation. See, Brown teaches that limitation at [0023] (“For example, the graphical representation of the local device identifier 135 is a quick response (QR) code or any other suitable image generated from the local device identifier and the remote server address. As another example, data included in the graphical representation of the local device identifier 135 may be captured via near field communication (NFC).” Id.

15.	Claims 29-31, 33 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No., 2013/0103847 (“Brown”)), in view of U.S. Pub. No., 2012/0054385 (“Lim”), further in view of U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”).

Claim 29
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a uniform resource locator (URL) of the appearance image of the multimedia device from the device description information; and
acquiring, by the mobile device, the appearance image from the network device according to the URL.
The combination of Brown, Lim and Haughawout teaches this limitation, because it is a combination of known elements. As stated in the rejection of claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) - Lim explains that the “A control point (mobile device) may obtain the mark by using the `deviceMarkerURL` field 910, and may display the mark on a screen thereof or output the mark by using a printer thereof.” (Lim, at [0109]) Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made modify Brown and to combine the teaching of uploading the image from the network via an Internet as taught by Haughawout, and using DeviceMarkerURL as taught by Lim for the reason that in acquiring and using the image of the multimedia device, when the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device according to Network URL from the Network and improve the efficiency of the system and avoid gridlock. 
   
 Claim 30
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a portal website of a device manufacturer and detailed product information of the multimedia device by analyzing the device description information; and
searching, by the mobile device, for the appearance image of the multimedia device on the portal website by using the detailed product information. See the 
See Brown in combination with Lim teaches this limitation. For example, Lim teaches, “[T]he establishing of the communication with the first device may include searching, by the second device, for the brief information regarding the first device by comparing the information included in the mark with brief information regarding at least one device included in a network to which the second device belongs.” (Lim, at [0109]) As stated above in the rejection of claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) Haughawout in Fig. 8, illustrate a screen shot of a Web page by which a user may identify an appliance model in order to obtain configuration data for use in the exemplary controlling device of FIG. 1. (Id., at 3:36-39)  [Emphasis added] 
See also Haughawout teaches “[I]n the case where the image recognition software finds one or more matches for one or more objects within the uploaded image, the system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.” (Id., 6:32-37)

Claim 31
The method according to claim 12, wherein the device description information comprises a model name of the multimedia device. (See, Haughawout at 6:32-37 describes that the description information may include for example the model name of the a television.) 

Claim 33
The method according to claim 12, wherein obtaining the device description information of the multimedia device comprises:
receiving, by the mobile device, a message comprising the device description information from the multimedia device. 
	As indicated above in the rejection of claim 12, the client device has all the processing and data communication capabilities including sending and receiving messages. (Id., Brown at [0020]). Brown also discloses that the transmission of information including messages is bidirectional, to and from the local device. [0048] It would have been obvious for a person of ordinary skill in the art to use the bidirectional messaging system of Brown to include the device description information though a message (similar to the message generated and transmitted from the client device 110 to a remoter server (Id., Brown at [0044])), for the situations where the identification information is not acquired or obtained by the client device, the information be readily available through a message so that to improve efficiency and avoid gridlock.  

Claim 13
While claim 13 is rejected over the combination of Brown in view of Haughawout, the examiner notes that the claim can also be rejected over the combination of Brown, in view of Lim and further in view of Haughawout.    
Lim teaches wherein an association relationship exists between the appearance image and the device description information of the multimedia device.
The combination of Brown with Lim taches this limitation. Lim teaches, “[T]he mobile phone 510 outputs the image data of the desk-top computer 520 together with information 514 
Lim also at [0107] teaches that a user controls an imaging unit of the mobile phone 710 to face the desktop computer 720 to capture image data of the desktop computer 720. The mobile phone 710 may determine that the image data captured by the imaging unit corresponds to the desktop computer 720 by recognizing a mark 722. Lim also teaches in Fig. 8 the brief information and that the brief information includes, state, identification information regarding the first device 100. (Id., at [0107]).    
   
Allowable Subject Matter
16.	Claims 1-6 and would be allowable.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 1 and 6, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim, “wherein the multimedia device is an audio device, and wherein the identification identifier is at least one of preset music and a sound with a preset frequency.” Dependent claims 2-5 are allowed because of their dependency on an allowed claim and because of additional limitation in those claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur.  7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, 

Conferees:	

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992